DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Publication No.: US 2010/0328593 A1, “Woo”) in view of Smith et al (US Publication No.: US 2020/0257166 A1, “Smith”).
Regarding Claim 1, Woo discloses an electronic device (Figures 1-5), comprising:
A first substrate (Figure 1, first substrate 110);
A second substrate, disposed opposite to the first substrate (Figure 1, second substrate 120);
A light control layer, disposed between the first substrate and the second substrate (Figure 1, light control layer 130), 
The light control layer comprising a first optical axis (Figure 3, first optical axis 132); 
A first polarization layer, disposed on a surface of the first substrate far from the second substrate (Figure 1, first polarization layer 210);
A second polarization layer, disposed on a surface of the second substrate far from the first substrate (Figure 1, second polarization layer 310); and
A negative phase retardation layer (Figure 1, negative phase retardation layer 230), 
The negative phase retardation layer comprising a second optical axis (Figure 3, second optical axis 232), wherein
A projection of the first optical axis on a tangent plane of the first substrate and a projection of the second optical axis on the tangent plane of the first substrate are parallel to each other (Figure 3; Paragraph 0079 discloses parallel and opposite optical axes).
Woo fails to disclose that the negative phase retardation layer is disposed between the first substrate and the second substrate.
However, Smith discloses a similar device where the negative phase retardation layer is disposed between the first substrate and the second substrate (Smith, Figure 17, negative phase retardation layer 94, first substrate 104, where Figure 5 discloses first and second substrate 20 and 60, where the negative phase retardation layer 94 would be disposed between one of the substrate and the LC layer 40; Paragraph 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Woo to have the negative phase retardation layer disposed between the substrates as disclosed by Smith. One would have been motivated to do so for the purpose of reducing unwanted ambient reflections (Smith, Paragraph 0084). 

Regarding Claim 2, Woo in view of Smith discloses the electronic device according to claim 1, wherein in a direction of a normal viewing angle, a first trajectory on a polarization sphere corresponds to a transition of a polarization state of light passing through the light control layer, a second trajectory on the polarization sphere corresponds to a transition of a polarization state of the light passing through the negative phase retardation layer, and the second trajectory takes a reverse turn relative to the first trajectory (Figure 4, first trajectory P2, second trajectory P1; Paragraph 0088; Paragraph 0094).

Regarding Claim 3, Woo in view of Smith discloses the electronic device according to claim 2, wherein the reverse turn that the second trajectory takes relative to the first trajectory is without round or an integer round in trajectory greater than zero (Figure 4; Paragraph 0088; Paragraph 0094).

Regarding Claim 4, Woo in view of Smith discloses the electronic device according to claim 2, further comprising a polarization layer and a compensation film disposed between the second substrate and the polarization layer (Figure 1, polarization layer 310, compensation film 320, second substrate 120).

Regarding Claim 5, Woo in view of Smith discloses the electronic device according to claim 2, wherein a phase retardation value of the negative phase retardation layer is substantially equal to the light control layer minus an integer multiple of a wavelength of the light, and the integer is greater than or equal to zero (Paragraph 0154; Paragraphs 0077-0080).

Regarding Claim 6, Woo in view of Smith discloses the electronic device according to claim 1, the electronic device is a liquid crystal display device (Figures 1-5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Smith in further view of Hagiwara (US Publication No.: US 2019/0162991 A1).
Regarding Claim 7, Woo in view of Smith discloses the electronic device according to claim 1.
Woo fails to disclose that wherein an optical axis of the first substrate and an optical axis of the second substrate are perpendicular to each other.
However,  Hagiwara discloses a similar device where an optical axis of the first substrate and an optical axis of the second substrate are perpendicular to each other (Hagiwara, Paragraph 0137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical axes of the substrates as disclosed by Woo to be perpendicular to each other as disclosed by Hagiwara. One would have been motivated to do so for the purpose of reducing a phase difference imparted by the substrates thereby improving light transmission (Hagiwara, Paragraph 0138). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871